Case 20-10846 Doc 112 Filed 05/26/20 Entered 05/26/20 18:27:05 Main Document Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA



   IN RE:                                                     Case No. 20-10846

   THE ROMAN CATHOLIC CHURCH OF THE                           Section “A”
   ARCHDIOCESE OF NEW ORLEANS,
                                                              Chapter 11
                  Debtor.



                   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          NOW INTO COURT comes James I. Stang and the law firm of Pachulski Stang Ziehl &

   Jones LLP, who files this Notice of Appearance and Request for Service in the above captioned

   bankruptcy matter. Counsel hereby enters its appearance as co-counsel on behalf of the Official

   Committee of Unsecured Creditors (the “Committee”) pursuant to section 1109(b) of Title 11 of

   the United States Code and Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure.

          Furthermore, we respectfully request that all notices and/or pleadings issued or filed in the

   above-referenced bankruptcy case be forwarded to the undersigned, James I. Stang:

                                  James I. Stang
                                  Pachulski Stang Ziehl & Jones LLP
                                  10100 Santa Monica Blvd., 13th Fl.
                                  Los Angeles, CA 90067
                                  Tel: 310-277-6910
                                  Fax: 310-201-0760
                                  Email: jstang@pszjlaw.com

          This Notice of Appearance and Request for Service shall not be deemed or construed to be

   a waiver of any of the rights of the Committee, including, without limitation, to (i) have final

   orders in non-core matters entered only after de novo review by a higher court, (ii) trial by jury in

   any proceeding so triable in this case, or any case, controversy, or adversary proceeding related to

   this case, (iii) have the reference withdrawn in any matter subject to mandatory or discretionary

   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE                                                   PAGE 1
   DOCS_LA:329778.1 05067/001
Case 20-10846 Doc 112 Filed 05/26/20 Entered 05/26/20 18:27:05 Main Document Page 2 of 2



   withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which the

   Committee may be entitled in law or in equity, all of which rights, claims, actions, defenses,

   setoffs, and recoupments are expressly reserved.

    Dated: May 26, 2020                           Respectfully submitted,

                                                  By: /s/James I. Stang
                                                  James I. Stang
                                                  Pachulski Stang Ziehl & Jones LLP
                                                  10100 Santa Monica Blvd., 13th Fl.
                                                  Los Angeles, CA 90067
                                                  Telephone: (310) 277-6910
                                                  Facsimile: (310) 201-0760
                                                  Email: jstang@pszjlaw.com

                                                  Proposed Co-Counsel to the Official Committee of
                                                  Unsecured Creditors




                                    CERTIFICATE OF SERVICE

           I hereby caused a true and correct copy of the foregoing Notice to be served on May 27,
    2020 upon all parties by electronic case filing for those parties receiving notice via the Court’s
    Electronic Case Filing system, and on all other parties requiring service under the Court’s Ex
    Parte Order Authorizing the Debtor to Limit Notice and Establishing Notice Procedures through
    the Master Service List via first-class United States mail, postage prepaid, to be sent on May 27,
    2020.

                                                  /s/ James I. Stang
                                                  James I. Stang




   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE                                                  PAGE 2
   DOCS_LA:329778.1 05067/001
